Citation Nr: 0923147	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  05-02 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.  

2.  Entitlement to service connection for depression, to 
include as secondary to headaches.  

3.  Entitlement to service connection for residuals of a 
right rib fracture.  

4.  Entitlement to a compensable initial rating for 
hemorrhoids.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION


The Veteran had periods of active duty and active duty for 
training from September 1999 to February 2000 and from 
January 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for 
depression, a seizure disorder, and residuals of a right rib 
fracture.  She was also awarded service connection, with a 
noncompensable initial rating, for hemorrhoids.  The Veteran 
subsequently initiated and perfected appeals of these rating 
determinations.  In December 2008, the Veteran testified 
before the undersigned Veterans Law Judge, seated at the RO.  

The issue of entitlement to service connection for depression 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran had a seizure disorder upon her entrance into 
active military service in January 2003.  

2.  The competent medical evidence does not show a permanent 
increase in the severity of the Veteran's pre-existing 
seizure disorder during active military service.  

3.  The Veteran does not have a current disability resulting 
from her right rib fracture during military service.  

4.  The Veteran's hemorrhoids are not large or thrombotic, or 
irreducible with excessive redundant tissue evidencing 
frequent recurrences.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a seizure disorder 
is not warranted.  38 U.S.C.A. §§ 101, 1110, 1111, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.306 (2008).  

2.  Entitlement to service connection for residuals of a 
right rib fracture is not warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 
(2008).

3.  The criteria for a compensable initial rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 
7336 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board finds that VA has satisfied its duties to the 
Veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in April 2004, March 2006, September 
2006, and November 2007.  The letters provided information as 
to what evidence was required to substantiate the claims and 
of the division of responsibilities between VA and a claimant 
in developing an appeal.  Moreover, the March 2006 letter 
informed the Veteran of what type of information and evidence 
was needed to establish a disability rating and effective 
date for any service connection claim granted by VA.  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) in claims involving increase compensation benefits.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Vazquez-Flores, however, was limited to claims involving 
increased ratings, and is not applicable to claims, such as 
the one in this matter, involving an appeal of the initial 
rating assigned following a grant of service connection.  The 
Court has held that in a claim for an increased initial 
evaluation after the claim for service connection has been 
substantiated and allowed, as is the situation in this case, 
further notice is not required.  Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  

The Board next finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and are associated with 
the Veteran's claims file.  The RO has obtained the Veteran's 
service treatment records, as well as VA and non-VA medical 
records.  However, VA treatment records for the period 
between January and July 2005 have not been obtained.  
According to a January 2008 memorandum within the claims 
file, attempts to obtain reported treatment records for that 
time period from VA's North Texas Health Care system have 
been fruitless, and no other avenues of development exist for 
these records.  The Board also observes that the Veteran has 
stated on several occasions that prior to her January 2003 
active duty period, she was treated for her seizure disorder 
by Dr. Asher, a private neurologist.  At her December 2008 
personal hearing, she stated she would attempt to locate and 
provide VA with those records.  As no such records have been 
received, the Board concludes those records are not 
available, and because they are private and may not be 
obtained without the Veteran's assistance, VA has no further 
obligations in this regard.  

The Veteran has also submitted additional medical records 
pertinent to her claims since the most recent supplemental 
statement of the case, issued in September 2008.  However, 
because the Veteran waived consideration by the agency of 
original jurisdiction, this evidence may be considered by the 
Board in the first instance.  See 38 C.F.R. § 20.1304(c) 
(2008).  With regard to the increased rating claim, the 
Veteran has been afforded VA examination on several 
occasions.  The Board is not aware, and the Veteran has not 
suggested the existence of, any additional pertinent evidence 
not yet received.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist claimants, and that any such violations 
could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran's 
claim has been fully developed, and she has been afforded all 
due notice; thus, adjudication of her claim at this time is 
warranted.  




II.  Service connection - Seizure disorder

The Veteran seeks service connection for a seizure disorder.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  Active military service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training (INACDUTRA) during 
which the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24) (2008).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

On her September 1998 service entrance examination, the 
Veteran was without a neurological disability.  On a 
concurrent report of medical history, she denied any history 
of epilepsy, fits, or other neurological impairment.  She 
completed her basic and advanced individual training in 
February 2000, and her active duty for training ended that 
same month.  The Veteran sought private treatment in July 
2001 for syncope and collapses.  Upon her entrance into 
active duty in January 2003 following the receipt of a call-
up order, a physical profile was afforded her limiting her in 
any activities in which a sudden loss of consciousness would 
result in a danger to herself or others.  On clinical 
examination in February 2003, she reported onset of her 
seizure disorder in later 2001-early 2002.  She reported 6-7 
seizure episodes since onset, and stated she had bit her 
tongue on occasion.  She stated she had begun treatment with 
a private neurologist, Dr. Asher.  An EEG study was afforded 
the Veteran in February 2003, with normal findings.  The 
Veteran stated in May 2003 that her seizures were now 
occurring every two weeks.  In July 2003, the Veteran was 
seen for follow-up of a seizure disorder and headaches.  She 
reported experiencing increased side effects from a recent 
increase in her medication dosage.  According to a September 
2003 statement from her military neurologist, she was taking 
a medication, phenytoin, specifically for her seizures.  On 
physical examination for a military medical board in 
September 2003, the Veteran reported her first seizure in 
March 2001, following a motor vehicle accident in February 
2001 in which she suffered a contusion to her head.  A 
December 2003 clinical record noted one seizure in November, 
and none since.  A military medical board issued a December 
2003 report in which she was found unfit for service due to 
her seizures.  The medical board also concluded the Veteran's 
seizure disorder was not permanently aggravated during 
military service.  

Post-service, the Veteran was afforded VA general medical 
examination in May 2004.  Her history of a seizure disorder 
diagnosed in 2001-02 was noted.  She reported she was 
continuing to take medication to help control her seizures.  
Her last seizure was one month ago.  A seizure disorder was 
diagnosed at that time.  The Veteran has also received VA 
outpatient treatment for her seizure disorder.  According to 
an August 2007 clinical notation, she had last experienced a 
seizure in December 2006, while at home.  She had experienced 
3-5 seizures in 2006, and none in 2007.  She stated she 
continued to drive.  Medication had been afforded her for her 
seizures, but she reported she was noncompliant.  After 
discussing the Veteran's history with her and her friend, a 
VA physician diagnosed non-epileptic seizures.  

In December 2008, the Veteran testified before the 
undersigned Veterans Law Judge, seated at the RO.  She stated 
that while she had already been diagnosed with a seizure 
disorder at the time she was called up to active duty in 
January 2003, this disability worsened during that time.  

The Board must initially determine whether a seizure disorder 
preexisted enlistment into active service.  When no 
preexisting disorder is noted upon entry into service, the 
Veteran is presumed to have been sound upon entry and the 
presumption of soundness arises.  38 U.S.C.A. § 1111 (West 
2002); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  
On the other hand, if a preexisting disorder is noted upon 
entry into service, the Veteran cannot bring a claim for 
service connection for that disorder; rather, the Veteran 
must bring a claim for service-connected aggravation of that 
disorder.  See Jensen v. Brown 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  
38 C.F.R. § 3.304(b) (2008).  

In the present case, the Veteran had no history of a seizure 
disorder or any other neurological disability when she was 
initially examined for military service in September 1998.  
Regardless, because she was a member of the Reserves and was 
performing full-time duty for training purposes between 
September 1999 and February 2000, her service was not active 
duty, but active duty for training, and the presumption of 
soundness therefore does not attach.  38 U.S.C.A. §§ 101(24), 
1111 (West 2002); see Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  Upon her call-up to active military service 
in January 2003, recent onset of a seizure disorder in 2001-
02 prior to active duty was clearly noted in the record, and 
the Veteran does not contend otherwise; thus, the 38 U.S.C.A. 
§ 1111 presumption of sound condition does not apply.  
Nevertheless, her claim must still be considered based on 
possible aggravation of her claimed seizure disorder.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); Wagner v. Principi, 370 F. 3d 
1089, 1096 (Fed. Cir. 2004).  In the present case, the 
Veteran reported 6-7 seizure episodes in the year and a half 
prior to when she entered active duty in January 2003.  By 
May 2003, she was reporting seizures every two weeks, 
suggesting an increase in the frequency of her seizure 
episodes.  However, by December 2003, she stated she had 
experienced only one seizure in November and none since.  
Based on personal evaluation of the Veteran and full review 
of the competent evidence, a military medical Board concluded 
both that the Veteran's seizure disorder preceded active 
military service, and was not permanently aggravated therein.  

Evidence of the Veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder 
becomes worse during service and then improves due to in-
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder has not 
been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).  In the present case, the Veteran reportedly had an 
increase in the frequency of her seizure episodes by May 
2003, but by the time of her service separation in February 
2004, they had returned to roughly the same frequency as 
prior to active service.  Service treatment records confirm 
the Veteran was afforded medication and other treatment for 
her seizure disorder during active duty, and such treatment 
appears to have been effective in stabilizing her disability 
to approximately her pre-service level, based on the record 
just prior to her separation.  Post-service treatment records 
confirm no permanent increase in the frequency of her 
seizures, as she experienced 3-5 seizures in 2006, and none 
by August 2007.  As noted above, a military medical Board 
found no permanent aggravation of her seizure disorder during 
military service.  In the absence of any competent evidence 
to the contrary, the Board concludes the Veteran did not 
experience an increase in the severity of her seizure 
disorder during military service.  Therefore, service 
connection for aggravation of a seizure disorder is not 
warranted.  

The Veteran herself has alleged that her seizure disorder was 
aggravated during her active military service.  However, as a 
layperson, she is not capable of making medical conclusions; 
thus, her statements regarding causation are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
a seizure disorder is a complex disorder which requires 
specialized training for a determination as to diagnosis and 
causation, and it is therefore not susceptible of lay 
opinions on etiology, and the Veteran's statements therein 
cannot be accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a seizure disorder, as 
such a disability was not incurred in or aggravated by active 
military service.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

III.  Service connection - Right rib fracture

The Veteran seeks service connection for residuals of a right 
rib fracture.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  Active 
military, naval, or air service includes any period of active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training (INACDUTRA) during which the individual 
concerned was disabled from an injury incurred or aggravated 
in the line of duty.  38 U.S.C.A. § 101(24) (2008).  As with 
any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the 
claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

On her September 1998 service entrance examination, the 
Veteran was without any disability of the spine or bones of 
the abdomen.  On a concurrent report of medical history, she 
denied any history of broken bones or related deformity.  
However, in February 2000, the Veteran was seen at a military 
medical center in Fort Lee, Virginia, for a right rib 
fracture sustained during military training.  Thereafter, she 
did not report recurrence of a right rib injury, or any 
residuals thereof.  

On receipt of her claim, a VA general medical examination was 
afforded the Veteran in May 2004.  Her history of a rib 
fracture during military service was noted.  However, on 
physical evaluation the examiner found her essentially 
asymptomatic.  The diagnosis was of a history of a right rib 
fracture.  In November 2008, the Veteran underwent X-ray 
examination of her right rib.  The examiner could find no 
evidence of any current deformity, indicating her fracture 
was well-healed.  She was without pleural effusion, 
pneumothorax, or lung contusion, and no evidence of recent 
fractures was present.  

In December 2008, the Veteran testified before the 
undersigned Veterans Law Judge, seated at the RO.  She stated 
she has had abdominal pain of the right side since service 
separation, but has been told by doctors there is nothing 
they can do for this complaint, other than give her pain 
medication.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for residuals of a right rib fracture.  
According to the May 2004 VA examination and the November 
2008 VA X-ray, the Veteran has no current residuals of her 
right rib fracture during military service.  While such an 
injury is verified within her service treatment records, she 
reported no post-recovery complaints at the time, and no 
complications or residuals are noted in her service treatment 
records.  The Board notes that Congress has specifically 
limited entitlement to service-connected benefits to cases 
where there is a current disability.  In the absence of proof 
of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, 
while the Veteran has reported pain of the right side of her 
abdomen, the Board notes that pain alone without a diagnosed 
or underlying malady or condition, is not a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  Accordingly, service 
connection for residuals of a right rib fracture is not 
warranted.  See Brammer, supra.  

The Veteran herself has alleged that her right rib fracture 
in service has resulted in a current disability.  However, as 
a layperson, she is not capable of making medical 
conclusions; thus, her statements regarding causation are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  It is true that the Veteran's lay statements may 
be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
any diagnosis of an internal orthopedic or other disability 
resulting from her right rib fracture during military service 
would require specialized training for a determination as to 
diagnosis and causation, and it is therefore not susceptible 
of lay opinions on etiology, and the Veteran's statements 
therein cannot be accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for residuals of a right rib 
fracture, as no current disability for which service 
connection may be awarded has been demonstrated.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

IV.  Increased rating - Hemorrhoids

The Veteran seeks a compensable initial rating for her 
hemorrhoids.  Disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
Veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 2002).  However, when the assignment of 
initial ratings is under consideration, the level of 
disability in all periods since the effective date of the 
grant of service connection must be taken into account.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in 
which a reasonable doubt arises as to the appropriate degree 
of disability to be assigned, such doubt shall be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 (2008).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2008). 

The Veteran's hemorrhoids are rated noncompensable under 
Diagnostic Code 7336.  A noncompensable evaluation is 
assigned for mild or moderate hemorrhoids; a 10 percent 
rating is assigned for large or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences; and a 20 percent evaluation is assigned 
for hemorrhoids with persistent bleeding and with secondary 
anemia or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 
7336 (2008).  

On VA general examination in May 2004, the Veteran had some 
small external hemorrhoids, possibly related to a recent bout 
of diarrhea.  A March 2007 VA clinical notation indicates the 
Veteran had a small 7mm hemorrhoids, without other masses 
present.  

At her December 2008 personal hearing, the Veteran stated her 
hemorrhoids are both painful and recurrent, resulting in 
frequent bleeding.  

After considering the totality of the record, the Board 
concludes that the findings do not approximate the criteria 
for a compensable disability rating for service-connected 
hemorrhoids.  As previously noted, a 10 percent disability 
rating is warranted when there is evidence of large or 
thrombotic, irreducible hemorrhoids, with excessive redundant 
tissue, evidencing frequent recurrences.  Here, the competent 
medical evidence of record does not establish that the 
Veteran's condition has manifested the criteria required for 
a 10 percent disability rating.  Neither the May 2004 VA 
medical examination findings nor the March 2007 clinical 
notation demonstrate that large or thrombotic hemorrhoids 
were noted upon physical examination.  While the Veteran has 
testified regarding pain and rectal bleeding due to her 
hemorrhoids, such findings are not otherwise established 
within the clinical record.  The record is otherwise devoid 
of any competent medical evidence that would suggest that a 
compensable disability rating is warranted; thus, the 
schedular criteria for a 10 percent or higher disability 
rating have not been met.  

The evidence shows that the physical findings of the 
Veteran's condition most nearly approximate the current 
rating for mild to moderate hemorrhoids.  As noted above, 
mild to moderate hemorrhoids warrant a noncompensable 
disability rating under Diagnostic Code 7336.  Accordingly, 
the preponderance of the evidence is against the claim for a 
compensable disability rating under Diagnostic Code 7336, and 
the appeal is denied.  Additionally, because the Veteran's 
hemorrhoids have not met the criteria for a compensable 
rating at any time during the pendency of this appeal, a 
staged rating is not warranted in the present case.  See 
Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2008).  The applicable schedular criteria were 
discussed above.  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).   In this case, the Veteran has been 
employed during the pendency of this appeal, and does not 
allege that her service-connected disability adversely 
affects her ability to maintain employment.

The criterion for such an award of an extraschedular rating 
is a finding that the case presents an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  Id.  The Court has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake [22 Vet. App. 111 (2008)], the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
within the criteria found in the relevant Diagnostic Codes 
for the disability at issue.  The Veteran's hemorrhoids have 
not resulted in any period of hospitalization during the 
pendency of this appeal, and are not shown to adversely 
affect her employability.  For these reasons, referral for 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted at present.  

In conclusion, the Board finds the preponderance of the 
evidence of record is against the award of a compensable 
initial rating for hemorrhoids.  As a preponderance of the 
evidence is against the award of a compensable initial 
rating, the benefit of the doubt doctrine is not applicable 
in the instant appeal to this extent.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  




ORDER

Entitlement to service connection for a seizure disorder is 
denied.  

Entitlement to service connection for residuals of a right 
rib fracture is denied.  

Entitlement to a compensable initial rating for hemorrhoids 
is denied.  


REMAND

The Veteran seeks service connection for depression.  Such a 
disability was diagnosed during her period of active military 
service between January 2003 and February 2004.  According to 
her service treatment records, in September 2003, the Veteran 
reported feeling depressed and hopeless, and had lost 
interest in pleasurable activities.  Depression was 
diagnosed.  Thereafter, an April 2005 VA psychiatric 
examination was afforded her, the result of which was a 
diagnosis of a pain disorder; however, depression was not 
diagnosed at that time.  Subsequent VA outpatient medical 
treatment records, including those dated in May and July 
2008, confirm a current post-service diagnosis of depression.  
Precipitating factors included a recent miscarriage which had 
been traumatic for the Veteran.  At her December 2008 
personal hearing, the Veteran reported chronic symptomatology 
regarding her depression since service separation.  
Additionally, she related her depression to her service-
connected disabilities.  Hearing transcript, page 11, 12.  

As the record reflects a diagnosis of depression during 
military service, as well as a current diagnosis, further 
medical review is necessary to reconcile the April 2005 VA 
examination findings with the remainder of the record.  VA is 
obligated to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate her claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  VA's duty to 
assist includes providing a medical examination and/or 
obtaining a medical opinion when such an examination becomes 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2008).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
examination to determine the nature and 
etiology of her depression.  All pertinent 
symptomatology and findings should be 
reported in detail.  The examiner should 
state for the record that the claims file 
was reviewed.  After fully reviewing the 
Veteran's medical history and completing 
the current examination, the examiner 
should address the following question:  
    (a)  Is it at least as likely as not 
the Veteran's current diagnosis of 
depression was incurred during military 
service, or is otherwise related to the 
diagnosis of depression rendered therein?  
    (b)  If the answer to question (a) is 
in the negative, is it at least as likely 
as not that the Veteran's current 
depression is proximately due to or the 
result of or aggravated by her service-
connected disabilities? 
    
The examiner should provide a complete 
rationale for all conclusions reached.  If 
the examiner determines that the requested 
opinion cannot be provided without resort 
to mere speculation then he or she should 
discuss why such an opinion is not 
possible.  Aggravation is defined for 
legal purposes as a worsening of the 
underlying condition versus a temporary 
flare-up of symptoms.

2.  Thereafter, ensure that all VCAA 
development is fully accomplished, 
including as to the secondary service 
connection aspect of the claim.  Any other 
development should be undertaken before 
readjudicating the issue of entitlement to 
service connection for depression, 
including as secondary to service-
connected disabilities.  If the benefits 
sought on appeal remain denied, the 
Veteran and her representative should be 
provided with a supplemental statement of 
the case and be afforded a reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


